Mr. Justice Higbee delivered the opinion of the court. Abstract of the Decision. 1. Damages, § 116*—when damages not so excessive as to warrant reversal to determine permanency of nervous injury. An award of $2,500 damages in an action against a city for personal injuries, held not so excessive as to require a reversal in order to give the defendant sufficient time to determine whether an injury to the plaintiff’s nervous' system was permanent, where her right to recover did not rest upon the question whether she was suffering from traumatic neurosis. 2. Evidence, § 424*—when opinion evidence that injury caused existing physical condition admissible. A physician may testify, in an action for personal injuries, that the plaintiff’s condition, as detailed to the witness, indicated that it was the result of some injury.